Exhibit 10.7

 

DFB Healthcare Acquisitions Corp.

February 15, 2018

780 Third Avenue

 

New York, NY 10017

 

 

Re:

Deerfield Agreement

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by DFB Healthcare Acquisitions Corp., a Delaware corporation (the
“Company”) of units (the “Units”). The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on the NASDAQ Capital Market.

 

The Company hereby agrees with Deerfield Private Design Fund IV, L.P.
(“Deerfield”) as follows:

 

1.     The Company shall not consummate its initial Business Combination without
the consent of Deerfield. Deerfield shall not unreasonably withhold such consent
with regard to an initial Business Combination with a business primarily engaged
in the healthcare industry, giving consideration to issues including but not
limited to the potential regulatory, reputational or compliance impact to such
party. The Company acknowledges that Deerfield does not intend to provide
consent to any proposed business combination with a target that is not primarily
engaged in the healthcare industry.

 

2.     Deerfield agrees that if the Company seeks stockholder approval of a
proposed Business Combination for which Deerfield Private Design Fund IV, L.P.
has granted consent, then in connection with such proposed Business Combination,
Deerfield shall (i) vote any shares of common stock, par value $0.0001 per
share, of the Company (“Common Stock”) owned by it in favor of such proposed
Business Combination and (ii) not redeem any shares of Common Stock owned by it
in connection with such stockholder approval.

 

3.     As used herein, “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses.

 

4.     The Company hereby agrees and acknowledges that Deerfield, together with
its affiliates, is a professional investment fund, and as such invests in
numerous portfolio companies, some of which may be deemed competitive with the
Company’s business (as currently conducted or as currently proposed to be
conducted). The Company hereby agrees that, to the extent permitted under
applicable law, Deerfield shall not be liable to the Company for any claim
arising out of, or based upon, (i) the investment by Deerfield in any entity
competitive with the Company, or (ii) actions taken by any partner, officer or
other representative of Deerfield to assist any such competitive Company,
whether or not such action was taken as a member of the board of directors of
such competitive Company or otherwise, and whether or not such action has a
detrimental effect on the Company; provided, however, that the foregoing shall
not relieve (x) Deerfield from liability associated with the unauthorized
disclosure of the Company’s confidential information obtained from the Company
in connection with its investment therein, or (y) any director or officer of the
Company from any liability associated with his or her fiduciary duties to the
Company. The Company acknowledges that Deerfield is in the business of investing
in both private and public companies and therefore reviews the business plans
and related proprietary information of many enterprises, including enterprises
which may have products or services which compete directly or indirectly with
those of the Company. Nothing in this Agreement shall preclude or in any way
restrict Deerfield from investing or participating in any particular enterprise
whether or not such enterprise has products or services which compete with those
of the Company. The Company hereby agrees that Deerfield does not owe the
Company a duty to refrain from trading securities in the public markets based
solely on Deerfield’s access to or possession of the Company’s confidential
information.

 

5.     This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate to the subject matter hereof.
This Letter Agreement may not

 

--------------------------------------------------------------------------------


 

be changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

6.     This Letter Agreement shall be binding on the parties hereto and each of
their permitted successors and assigns.

 

7.     This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

8.     Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

[Signature Page follows]

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

 

 

 

 

By:

Deerfield Mgmt IV, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital HIF, LLC

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name: David J. Clark

 

 

Title: Authorized Signatory

 

 

 

 

Acknowledged and Agreed:

 

DFB HEALTHCARE ACQUISITIONS CORP.

 

 

 

By:

/s/ Richard Barasch

 

 

Name: Richard Barasch

 

 

Title: Chief Executive Officer

 

 

[Signature Page to Deerfield Agreement]

 

--------------------------------------------------------------------------------